EXHIBIT 10.50 TERMS OF DEFERRED STOCK UNIT AWARD AGREEMENT WITH CERTAIN EXECUTIVE OFFICERS The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as Exhibit 10.6 to the Registrant’s Quarterly Report on From 10-Q for the quarterly period ended June30, 2008, contains blanks where the executive’s name, target number of shares, grant date, vesting date, performance period, shortened performance period start date, and months in term provided under the Agreement vary for each executive. On January18, 2011, performance share awards were granted providing certain executives the opportunity to earn common stock, the number of which is determined pursuant to, and subject to the attainment of, performance goals.The performance share awards were granted with a term of 36 months and vest on January18, 2014.The awards shortened performance period start date was January1, 2011 thereby making the performance period January1, 2011 through December31, 2013.The target number of shares for each executive awarded performance shares on January18, 2011 is listed below. Executive Officer Target number of shares Joseph J. MarcAurele David V. Devault Stephen M. Bessette James M. Vesey Galan G. Daukas Mark K.W. Gim Barbara J. Perino
